Citation Nr: 1617396	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to herbicide exposure.

2.  Entitlement to a disability rating greater than 60 percent for ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from November 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a January 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing.  Subsequently, in a written statement received in February 2014, the Veteran withdrew the hearing request.  Thus, the January 2014 hearing request is withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an increased rating for ischemic heart disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of COPD in service and no competent medical evidence linking the Veteran's current COPD with his period of service to include his presumed exposure to herbicides.  



CONCLUSION OF LAW

Service connection for COPD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that his COPD is related to his service with the United States Army from May 1966 to April 1968.  Specifically, the Veteran argues that his COPD is the result of his exposure to toxins, to include herbicides, during his service in Vietnam.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The RO provided the Veteran pre-adjudication notice by letter dated in December 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for COPD.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file; and the Veteran has not contended otherwise.  

VA need not conduct an examination with respect to the claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no evidence that suggests a causal link between the Veteran's COPD and any incident of active duty.  Indeed, in view of the absence of COPD during military service and the 42 year gap between the claimed disorder and active duty, relating the Veteran's current COPD to his military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  38 C.F.R. § 3.309(e).  Presumptive service connection is not warranted for COPD.  

Analysis

The Veteran's service treatment records are negative for findings related to COPD in service.  Significantly, the Veteran's February 1966 enlistment examination and his April 1968 separation examination both show normal "lungs and chest."  Furthermore, while the Veteran reported "yes" to "shortness of breath" upon enlistment in a February 1966 report of medical history, he denied "shortness of breath" upon separation in an April 1968 report of medical history.

VA treatment records show that the Veteran began experiencing shortness of breath in September 2005 and he was diagnosed with COPD as early as May 2010.  Significantly, these records show that the Veteran was previously a heavy smoker but quit smoking in approximately 2010.  

The Veteran contends that his COPD is related to his exposure to various toxins, to include his presumed exposure to herbicides, during his military service in Vietnam.  However, he has not explained what toxins he was exposed to, other than herbicides, and has not provided any nexus opinion relating his COPD to his exposure to toxins during his military service.  

The Board finds that the preponderance of the evidence is against service connection for COPD on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, COPD is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no evidence of COPD in service.  As above, the Veteran's February 1966 and April 1968 examinations show normal "lungs and chest."  In fact, there is no record of COPD until May 2010, approximately 42 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's COPD to an incident of the Veteran's active military service.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of COPD during military service or within one year of service.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The Veteran's claim for service connection includes his own assertion that his current COPD is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current COPD is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for COPD and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.  


REMAND

Initially, the Board notes that the RO last reviewed the ischemic heart disease issue in a January 2014 statement of the case (SOC).  Since that time, the RO has obtained VA treatment records dated through October 2015 which show that the Veteran underwent an unsuccessful heart catheterization procedure in August 2015 and show an ejection fraction reading of 60 percent.  There is no waiver of RO review for this most recent evidence which, as it shows an invasive procedure of the heart with ejection fraction readings, is very pertinent to the ischemic heart disease issue.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the January 2014 SOC.  See generally Disabled American Veterans  et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

With regard to the TDIU issue, such claim is inextricably intertwined with the remanded claim for an increased rating as the outcome of the latter claim may impact whether the Veteran meets the requirements for a TDIU. Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, a review of the electronic file includes VA treatment records dated through October 2015.  Given the need to remand for other reasons, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed ischemic heart disease.  Thereafter, all identified records, to include those dated from October 2015 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected ischemic heart disease.  Thereafter, all identified records, to include VA records dated from October 2015 to the present, should be obtained. 

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After accomplishing any needed notice and assistance obligations, as well as any other additional development considered necessary, the AOJ should review the evidence of record, including that which has been obtained since the January 2014 SOC was issued, and re-adjudicate the claim for an increased rating for ischemic heart disease, and the claim for a TDIU.  If the claims remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


